Citation Nr: 0322959	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left eye disorder, 
currently claimed as diplopia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1954 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board issued a decision in October 2000 in which it 
determined that there was new and material evidence to reopen 
the previously denied claim for service connection for a left 
eye disorder, but remanded the case for additional 
development prior to adjudication of the appeal on its 
merits.  The case returns to the Board following the RO's 
completion of instructions from that remand.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim.  
Specifically, in a disability compensation claim, the VCAA 
provides that the duty to assist includes obtaining records 
of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c).  

Review of records of VA hospitalization from January to March 
1956 at the VA facility in Muskogee, Oklahoma reveals 
reference to the veteran's earlier evaluation for left eye 
disorder at the VA facility in Oklahoma City in December 1955 
by a Dr. Royer.  In addition, VA hospitalization records 
dated from July to August 1967 indicate that the veteran was 
transferred from the VA hospital in Phoenix to the VA 
hospital in Long Beach, California for additional neurologic 
evaluation for left eye disorder.  Finally, the report of the 
October 1999 VA examination notes that the veteran had eye 
muscle surgery at VA about nine years ago, or about 1990.  
The claims folder does not contain records of evaluation by 
Dr. Royer at Oklahoma City, the evaluation at the Long Beach 
VA, or any eye muscle surgery performed at a VA facility in 
1990.  In order to ensure that the duty to assist has been 
met, a remand is required in order to attempt to secure these 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is charged with constructive, if not actual, knowledge of 
evidence generated by VA).   

The duty to assist in a disability compensation claim also 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  

The report of the December 2001 VA examination and its 
undated addendum notes abnormalities of the left eye 
including cataract status post surgery and constricted and 
irregular visual field.  However, the report only offers an 
opinion as to the etiology of the cataract.  As mentioned 
above, the veteran had surgery on the left eye muscles in or 
about 1990.  It is unclear whether the disorder or disorders 
that necessitated that surgery are in any way related to 
service.  The Board notes that decreased left eye muscle 
function is reflected in the report of VA hospitalizations in 
1956, 1965, and 1967, as well as numerous private medical 
statements dating from 1955.  The 1967 VA hospitalization 
discharge summary indicates that it was felt that the veteran 
had a developmental ocular disparity with a superimposed 
traumatic ocular paresis.  The Board finds that further 
medical opinion is needed to determine whether the veteran 
suffered any ocular disability from left eye trauma in 
service.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify the date and location 
of VA treatment consisting of eye muscle 
surgery, apparently performed in or about 
1990.  The RO should attempt to obtain 
the records of this VA surgery as 
identified by the veteran.  

In addition, the RO should attempt to 
obtain records dated in December 1955 
from the VA facility in Oklahoma City, 
Oklahoma, as well as records dated from 
August 1967 from the VA facility in Long 
Beach, California.   

2.  The RO should then arrange for a 
review of the records by an 
ophthalmologist to determine the nature 
and etiology of any left eye disorder the 
veteran may have.  The claims folder must 
be made available for review.  No 
examination should be scheduled unless 
the ophthalmologist deems it necessary or 
helpful.  The ophthalmologist should 
review the entire record, with particular 
attention to service medical records and 
private and VA medical records and/or 
statements dated in 1955, 1956, 1967, 
1990, and 1999.  The ophthalmologist is 
asked to offer an opinion as to whether 
it is at least as likely as not that the 
left eye trauma shown in service resulted 
in some chronic left eye disorder, and if 
so, to provide the correct diagnosis of 
that left eye disorder.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


